DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
Claims in this application are not interpreted under 35 U.S.C. §112(f) unless otherwise noted in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Pub. No. US 2016/0179375 A1 (Kirvan-1) in view of US Patent Application Pub. No. US 2017/0147361 A1 (Kirvan-2).
Regarding claim 1 and analogous claim 6: 
Kirvan-1 discloses a computer comprising a plurality of NVDIMMs, the computer to apply an NVDIMM configuration profile to the plurality of NVDIMMs (by disclosing that a plurality (eight) of NVDIMMs are connected within a memory system (i.e. a computer) [Fig. 3A]. The NVDIMMs are configured with a current configuration (i.e. configuration profile) in a management partition, which is accessible through a mailbox interface before and after the NVDIMMs are configured [0056] [Fig. 4A]. The mailbox interface can be used to provide 
Kirvan-1 does not explicitly disclose, but Kirvan-2 teaches that the computer is part of a system comprising: a server storing a non-volatile dual in-line memory module (NVDIMM) configuration profile, so that the computer downloads the NVDIMM configuration profile from the server to apply it to the NVDIMMs (by teaching that a boot server (107) (i.e. server storing an NVDIMM configuration profile) may provide configuration information (i.e. configuration profile) for a non-volatile memory (like an NVDIMM of Kirvan-1) to a processing server (like the memory system with the NVDIMMs of Kirvan-1) to provision a processing server (105) during a pre-execution environment (PXE) as a new server in the system (100) [Fig. 1A] [0015] [0016] [0029] [0040]. The processing server has a management controller (112) (i.e. like the management application of Kirvan-1) to support and enable remote booting [0043]. The management controller (112) is connected through a network controller (114) to receive the configuration information (i.e. downloads the NVDIMM configuration profile from the server) [0044]. The management controller (112) can configure the non-volatile memory (110) by identifying or detecting the memory controller (116) (like the memory controller of Kirvan-1) and communicating with the memory controllers in order to load the driver into volatile memory (like the NVM driver of Kirvan-1) to store the configuration information in a portion of non-volatile Kirvan-1) [0044-0045]. The management controller (112) then initiates processing of the configuration information to configure the processing server (105) including the non-volatile memory [0046]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the memory system with NVDIMMs disclosed by Kirvan-1 to include the provisioning of the memory system with a boot server, by providing non-volatile memory configuration information to a management controller of the memory system from the boot server to apply to the memory system as part of a provisioning process as taught by Kirvan-2. 
One of ordinary skill in the art would have been motivated to make this modification because remotely provisioning a computer system allows customers to install whatever operating system they need without needing to remove or update a pre-installed operating system as taught by Kirvan-2 in [0002]. The provisioning process burden may be minimized by having a centralized copy of the operating system and loading the operating system onto other servers from the centralized one as taught by Kirvan-2 [0002]. Providing the non-volatile memory configuration with the configuration server as well as the operating system allows users to remotely provision their device with non-volatile memory to operate in a variety of modes that may otherwise not be able to be remotely provisioned as taught by Kirvan-2 in [0014]. 
Regarding claim 3:
The system of claim 1 is made obvious by Kirvan-1 in view of Kirvan-2.
Kirvan-1 does not explicitly disclose, but Kirvan-2 teaches, further comprising: a further computer communicatively coupled to the server, the further computer to create the NVDIMM configuration profile based on properties of the further computer and upload the NVDIMM configuration profile to the server (by teaching that there is an administrative server (109) coupled to the boot server [0023]. The administrative server is used to generate configuration information for the operating system and the one or more workload 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the memory system with NVDIMMs disclosed by Kirvan-1 to include the provisioning of the memory system with a boot server, by providing non-volatile memory configuration information created at an administrative server based on information available there to a management controller of the memory system from the boot server to apply to the memory system as part of a provisioning process as taught by Kirvan-2. 
One of ordinary skill in the art would have been motivated to make this modification because remotely provisioning a computer system allows customers to install whatever operating system they need without needing to remove or update a pre-installed operating system as taught by Kirvan-2 in [0002]. The provisioning process burden may be minimized by having a centralized copy of the operating system and loading the operating system onto other servers from the centralized one as taught by Kirvan-2 [0002]. Providing the non-volatile memory configuration with the configuration server as well as the operating system allows users to remotely provision their device with non-volatile memory to operate in a variety of modes that may otherwise not be able to be remotely provisioned as taught by Kirvan-2 in [0014]. 
Regarding claim 7: 
The computer system of claim 6 is made obvious by Kirvan-1 in view of Kirvan-2. 
Kirvan-1 does not explicitly disclose, but Kirvan-2 teaches, wherein the processor executes the instructions to authenticate the NVDIMM configuration profile downloaded from the server prior to applying the NVDIMM configuration profile to the plurality of NVDIMMs (by teaching that the authenticity of the received configuration information (i.e. configuration profile) (i.e. downloaded from the server) may be verified (210) by checking a 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified for instructions for execution by the processor for configuring the memory system with NVDIMMs disclosed by Kirvan-1 to include the provisioning of the memory system with a boot server, by providing non-volatile memory configuration information to a management controller of the memory system from the boot server to apply to the memory system as part of a provisioning process as taught by Kirvan-2. Furthermore, to authenticate the configuration information so that its authenticity can be verified by the computer applying the configuration information as taught by Kirvan-2 in [0075]). 
One of ordinary skill in the art would have been motivated to make this modification because remotely provisioning a computer system allows customers to install whatever operating system they need without needing to remove or update a pre-installed operating system as taught by Kirvan-2 in [0002]. The provisioning process burden may be minimized by having a centralized copy of the operating system and loading the operating system onto other servers from the centralized one as taught by Kirvan-2 [0002]. Providing the non-volatile memory configuration with the configuration server as well as the operating system allows users to remotely provision their device with non-volatile memory to operate in a variety of modes that may otherwise not be able to be remotely provisioned as taught by Kirvan-2 in [0014]. The verification process with the signed configuration information also functions to provide security enhancements to the system at taught by Kirvan-2 in [0019].
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kirvan-1 in view of Kirvan-2 in further view of the Wikipedia page titled “Public-key cryptography” as preserved by the Internet Archive on 11 October 2016 (PKC).
Regarding claim 2:
The system of claim 1 is made obvious by Kirvan-1 in view of Kirvan-2. 
Kirvan-1 does not explicitly disclose, but Kirvan-2 teaches, wherein the NVDIMM configuration profile is encrypted or signed, and wherein the computer verifies the authenticity of the NVDIMM configuration profile server prior to applying the NVDIMM configuration profile to the plurality of NVDIMMs (by teaching that the authenticity of the received configuration information (i.e. configuration profile) may be verified (210) by checking a signature (i.e. the configuration profile is signed) associated with the configuration information against one or more keys [0075]. This step is performed prior to applying the configuration information of the NVM (216) so that if the configuration information is not verified, it will not be applied (212) [Fig. 2A] [0075-0076]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the memory system with NVDIMMs disclosed by Kirvan-1 to include the provisioning of the memory system with a boot server, by providing non-volatile memory configuration information to a management controller of the memory system from the boot server to apply to the memory system as part of a provisioning process as taught by Kirvan-2. Furthermore, the configuration information should be signed so that its authenticity can be verified by the computer applying the configuration information as taught by Kirvan-2 in [0075]). 
One of ordinary skill in the art would have been motivated to make this modification because remotely provisioning a computer system allows customers to install whatever operating system they need without needing to remove or update a pre-installed operating system as taught by Kirvan-2 in [0002]. The provisioning process burden may be minimized by Kirvan-2 [0002]. Providing the non-volatile memory configuration with the configuration server as well as the operating system allows users to remotely provision their device with non-volatile memory to operate in a variety of modes that may otherwise not be able to be remotely provisioned as taught by Kirvan-2 in [0014]. The verification process with the signed configuration information also functions to provide security enhancements to the system as taught by Kirvan-2 in [0019].
Kirvan-1 in view of Kirvan-2 do not explicitly disclose, but PKC teaches using a public certificate of the server to verify the authenticity of the configuration profile (by teaching that one of the two best known uses of public-key cryptography are digital signatures (like the signature of the configuration information), in which a message is signed with the sender’s private key to create a public certificate and can be verified (like the verification process taught by Kirvan-2) by anyone who has access to the sender’s public key. This verification proves that the sender had access to the private key, and therefore is likely to be the person associated with the public key. It also ensures the message has not been tampered with, as any manipulation of the message will result in changes to the encoded message digest, which otherwise remains unchanged between the sender and receiver) [pg. 3-4, §Description, Bullet Point 2]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the verification process disclosed by Kirvan-2 to include the using the public key and signed message (i.e. certificate) to verify the authenticity of the sent information as taught by PKC. 
One of ordinary skill in the art would have been motivated to make this modification because the verification method ensures that the message has not been tampered with in addition to verifying that it came from the appropriate sender, as taught by PKC in [pg. 3-4, §Description, Bullet Point 2]).
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kirvan-1 in view of Kirvan-2 in further view of US Patent Application Pub. No. US 2007/0113066 A1 (Samba).
Regarding claim 4:
The system of claim 1 is made obvious by Kirvan-1 in view of Kirvan-2.
Kirvan-1 in view of Kirvan-2 teaches, further comprising: a further computer communicatively coupled to the server, the further computer to create the NVDIMM configuration profile and upload the NVDIMM configuration profile to the server (by teaching that there is an administrative server (109) (further computer) coupled to the boot server [0023]. The administrative server is used to generate configuration information for the operating system and the one or more workload containers that may be used to configure the non-volatile memory along with the other components [0030-0031]. The administrative server provides (i.e. uploads) the configuration information (i.e. NVDIM configuration profile) to the boot server (109) [0030]). 
 Kirvan-1 in further view of Kirvan-2 does not explicitly disclose, but Samba teaches, that the further computer creates the configuration profile using an application (by teaching configuration information for a host computer may be kept in a profile file that is downloaded at the host computer in a pre-operating system environment (like the PXE environment of Kirvan-2) to provision or update the host computer [0003] [0019-0020]. The profiles may also be configured to drift over time to rebuild hosts and thereby keep the hosts up to date [0025]. The machine and user personality may also be monitored to determine new profiles to be used to provision new hosts [0026]. The machine profiles may be built and edited through a user interface (i.e. using an application) [Fig. 3A] [0027] [0032]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the NVDIMM configuration profiles uploaded to the boot server using the admin server disclosed by Kirvan-1 in view of Kirvan-2 to include Samba. 
One of ordinary skill in the art would have been motivated to make this modification because the application interface helps to keep costs down for configuring and maintaining computers, as taught by Samba in [0002]. Additionally, the computers may be able to use the created profiles to keep themselves up to date without administrator intervention as taught by Samba in [0025]. 
Regarding claim 10: 
The computer system of claim 6 is made obvious by Kirvan-1 in view of Kirvan-2. 
Kirvan-1 further discloses wherein the NVDIMM configuration profile is in a text format or a binary format (by disclosing that the configuration information is stored in a management partition of the non-volatile memory, which may be one of a plurality of non-volatile digital memories (i.e. storing information in a binary format [0020] [00056-0064] [Fig. 4A]). 
Kirvan-1 in view of Kirvan-2 do not explicitly disclose, but Samba teaches that the configuration information comprises a file (by teaching that configuration information for a host computer may be kept in a profile file that is downloaded at the host computer in a pre-operating system environment (like the PXE environment of Kirvan-2) to provision or update the host computer [0003] [0019-0020]. The profile files may also be configured to drift over time to rebuild hosts and thereby keep the hosts up to date [0025]. The machine and user personality may also be monitored to determine new profiles to be used to provision new hosts [0026]. The machine profile files may be built and edited through a user interface (i.e. using an application) [Fig. 3A] [0027] [0032]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the NVDIMM configuration profiles uploaded to the boot server using the admin server disclosed by Kirvan-1 in view of Kirvan-2 to be Samba. 
One of ordinary skill in the art would have been motivated to make this modification because the application interface helps to keep costs down for configuring and maintaining computers, as taught by Samba in [0002]. Additionally, the computers may be able to use the created profiles to keep themselves up to date without administrator intervention as taught by Samba in [0025]. The personalities of the host (102) may also be saved and used later to create a profile of a new host to keep the look and feel of the first host when migrated to the second new host as taught by Samba in [0026]. 
Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kirvan-1 in view of Kirvan-2 in further view of US Patent No. US 9,880,754 B2 (Berke).
Regarding claim 5 and analogous claim 9:
The system of claim 1 is made obvious by Kirvan-1 in view of Kirvan-2. 
Kirvan-1 does not explicitly disclose, but Kirvan-2 teaches, wherein the NVDIMM configuration profile comprises an operation mode setting (by teaching that the non-volatile memory can be configured to operate in different modes (i.e. an operation mode setting) with the configuration settings to change the regions of memory into regions used for non-persistent RAM, block storage, persistent RAM and others [0013-0018] [0030] [0041]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the memory system with NVDIMMs disclosed by Kirvan-1 to include the provisioning of the memory system with a boot server, by providing non-volatile memory configuration information including mode settings to a management controller of the memory system from the boot server to apply to the memory system as part of a provisioning process as taught by Kirvan-2. 
One of ordinary skill in the art would have been motivated to make this modification because remotely provisioning a computer system allows customers to install whatever Kirvan-2 in [0002]. The provisioning process burden may be minimized by having a centralized copy of the operating system and loading the operating system onto other servers from the centralized one as taught by Kirvan-2 [0002]. Providing the non-volatile memory configuration with the configuration server as well as the operating system allows users to remotely provision their device with non-volatile memory to operate in a variety of modes that may otherwise not be able to be remotely provisioned as taught by Kirvan-2 in [0014]. 
Kirvan-1 in view of Kirvan-2 does not explicitly disclose, but Berke teaches, wherein the NVDIMM configuration profile comprises an interleaving setting and an encryption setting (by teaching that configuration information of an NVDIMM includes settings like the interleaving mode and an encryption key and encryption information of the memory [Col 9: lines 20-42] [Col 5: lines 12-35]. The configuration information is stored in a private area of the flash memory (208) reserved for the configuration information (i.e. like the management partitions of Kirvan-1) [Col 3: lines 25-50]. The stored configuration information can be used and is needed to restore a failed system to a new system by transporting the NVDIMMs to the new system and restoring the new system with the stored configuration information [Fig. 3] [Fig. 4] [Tables 1-5] [Col 7: lines 10-25] [Col 7: lines 55-67] [Col 8: line 54 – Col 9: line 42]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the configuration information disclosed by Kirvan-1 in view of Kirvan-2 to include the interleave settings and encryption information and encryption key as taught by Berke. 
One of ordinary skill in the art would have been motivated to make this modification because Berke teaches that these settings can be used to restore a failed system by transporting the NVDIMM to a new system and restoring the system using the stored configuration information, as taught by Berke in [Abstract] [Col 7: lines 13-25]. 
Claims 8, 11-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kirvan-1 in view of Kirvan-2 in further view of US Patent Application Pub. No. US 2009/0037900 A1 (Khurja).
Regarding claim 8:
The computer system of claim 6 is made obvious by Kirvan-1 in view of Kirvan-2. 
Kirvan-1 in view of Kirvan-2 do not explicitly disclose, but Khurja teaches, wherein the processor executes instructions to verify the NVDIMM configuration profile downloaded from the server is applicable to the plurality of NVDIMMs prior to applying the NVDIMM configuration profile to the plurality of NVDIMMs (by teaching that software may perform a compatibility test to verify the correct SPD image (i.e. configuration profile for a memory module) before flashing (i.e. applying the configuration information) to the memory module (i.e. to NVDIMMs installed on the target computer) [0020]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified applying the NVDIMM configuration information disclosed by Kirvan-1 in view of Kirvan-2 to include the compatibility check taught by Khurja. 
One of ordinary skill in the art would have been motivated to make this modification because although customization and product differentiation can lead to optimizations, it can also result in compatibility issues or incorrectly implemented optimizations Khurja in [0008]. Updating the configuration information for memory modules with compatible configuration information can lead to the optimized performance of a memory system for a computer system as taught by Khurja in [Abstract].
Regarding claim 11:
Kirvan-1 discloses A method for configuring non-volatile dual in-line memory modules (NVDIMMs) of a computer, the method comprising: creating a NVDIMM configuration profile; storing the NVDIMM configuration profile to a server; WO 2019/089000PCT/US2017/05926912 and applying the NVDIMM configuration profile to the NVDIMMs of the target computer (by disclosing 
Kirvan-1 does not explicitly disclose, but Kirvan-2 teaches instructing a target computer to download the NVDIMM configuration profile from the server; so that the method includes downloading the NVDIMM configuration profile from the server to the target computer in response to the instruction; (by teaching that a boot server (107) (i.e. server storing an NVDIMM configuration profile) may provide (i.e. downloading) configuration information (i.e. configuration profile) for a non-volatile memory (like an NVDIMM of Kirvan-1) to a processing server (like the memory system with the NVDIMMs of Kirvan-1) (i.e. target computer) to provision a processing server (105) during a pre-execution environment (PXE) as a new server in the system (100) [Fig. 1A] [0015] [0016] [0029] [0040]. The configuration information may be downloaded with a variety of packets in a number of exchanges between the processing server and the boot server [0073] after a DHCP server communicates a response to the processing server (105) including an IP address of the requesting server and a provisioning address for downloading the configuration information [0071-0072] (i.e. instructing a target computer to download the NVDIMM configuration profile from the server so that the Kirvan-1) to support and enable remote booting [0043]. The management controller (112) is connected through a network controller (114) to receive the configuration information (i.e. downloads the NVDIMM configuration profile from the server) [0044]. The management controller (112) can configure the non-volatile memory (110) by identifying or detecting the memory controller (116) (like the memory controller of Kirvan-1) and communicating with the memory controllers in order to load the driver into volatile memory (like the NVM driver of Kirvan-1) to store the configuration information in a portion of non-volatile memory (like the management partition of Kirvan-1) [0044-0045]. The management controller (112) then initiates processing of the configuration information to configure the processing server (105) including the non-volatile memory [0046]. The configuration information won’t be applied unless the configuration information is verified (210) and the verification check passes [0075] (210)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the memory system with NVDIMMs disclosed by Kirvan-1 to include the provisioning of the memory system with a boot server, by providing non-volatile memory configuration information to a management controller of the memory system from the boot server to apply to the memory system as part of a provisioning process as taught by Kirvan-2. 
One of ordinary skill in the art would have been motivated to make this modification because remotely provisioning a computer system allows customers to install whatever operating system they need without needing to remove or update a pre-installed operating system as taught by Kirvan-2 in [0002]. The provisioning process burden may be minimized by having a centralized copy of the operating system and loading the operating system onto other servers from the centralized one as taught by Kirvan-2 [0002]. Providing the non-volatile Kirvan-2 in [0014]. 
Kirvan-1 in view of Kirvan-2 do not explicitly disclose, but Khurja teaches, determining whether the NVDIMM configuration profile is applicable to NVDIMMs installed on the target computer, and then applying it to the NVDIMMs in response to determining that the NVDIMM configuration profile is applicable to NVDIMMs installed on the target computer  (by teaching that software may perform a compatibility test to verify the correct SPD image (i.e. configuration profile for a memory module) before flashing (i.e. applying the configuration information) to the memory module (i.e. to NVDIMMs installed on the target computer) [0020]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified applying the NVDIMM configuration information disclosed by Kirvan-1 in view of Kirvan-2 to include the compatibility check taught by Khurja. 
One of ordinary skill in the art would have been motivated to make this modification because although customization and product differentiation can lead to optimizations, it can also result in compatibility issues or incorrectly implemented optimizations Khurja in [0008]. Updating the configuration information for memory modules with compatible configuration information can lead to the optimized performance of a memory system for a computer system as taught by Khurja in [Abstract]. 
Regarding claim 12: 
The method claim 11 is made obvious by Kirvan-1 in view of Kirvan-2 in further view of Khurja. 
Kirvan-1 does not explicitly disclose, but Kirvan-2 teaches, wherein instructing the target computer to download the NVDIMM configuration profile comprises at least one of the following: selecting an option within a platform firmware user interface of the target computer; connecting a platform firmware of the target computer to the server at boot time to check whether a NVDIMM configuration profile is to be applied; and sending a network path of the NVDIMM configuration profile through a remote configuration interface to the target computer (by teaching the configuration information may be downloaded with a variety of packets in a number of exchanges between the processing server and the boot server [0073] after a DHCP server communicates a response to the processing server (105) including an IP address of the requesting server and a provisioning address for downloading the configuration information [0071-0072] (i.e. a network path of the NVDIMM configuration profile). This information is communicated over one or more network connections (101) (i.e. i.e. through a remote configuration interface to the target computer) [0023] including in-band interconnect (175) and out-out-band interconnect (165) and their corresponding interfaces (154 and 156) [Fig. 1D] [0063-0064] [0073].
Regarding claim 14: 
The method claim 11 is made obvious by Kirvan-1 in view of Kirvan-2 in further view of Khurja. 
Kirvan-1 does not explicitly disclose, but Kirvan-2 teaches, further comprising: authenticating the NVDIMM configuration profile on the target computer (by teaching that the authenticity of the received configuration information (i.e. configuration profile) (i.e. on the target computer) may be verified (210) by checking a signature (i.e. the configuration profile is signed) associated with the configuration information against one or more keys [0075]. This step is performed prior to applying the configuration information of the NVM (216) so that if the configuration information is not verified, it will not be applied (212) [Fig. 2A] [0075-0076]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the memory system with NVDIMMs disclosed by Kirvan-1 to include the provisioning of the memory system with a boot server, by providing non-volatile memory configuration information to a management controller of the memory system from the boot server to apply to the memory system as part of a provisioning process as taught Kirvan-2. Furthermore, the configuration information should be signed so that its authenticity can be verified by the computer applying the configuration information as taught by Kirvan-2 in [0075]). 
One of ordinary skill in the art would have been motivated to make this modification because remotely provisioning a computer system allows customers to install whatever operating system they need without needing to remove or update a pre-installed operating system as taught by Kirvan-2 in [0002]. The provisioning process burden may be minimized by having a centralized copy of the operating system and loading the operating system onto other servers from the centralized one as taught by Kirvan-2 [0002]. Providing the non-volatile memory configuration with the configuration server as well as the operating system allows users to remotely provision their device with non-volatile memory to operate in a variety of modes that may otherwise not be able to be remotely provisioned as taught by Kirvan-2 in [0014]. The verification process with the signed configuration information also functions to provide security enhancements to the system [0019].
Regarding claim 15: 
The method claim 11 is made obvious by Kirvan-1 in view of Kirvan-2 in further view of Khurja. 
Kirvan-1 further discloses, wherein applying the NVDIMM configuration profile to the NVDIMMs of the target computer comprises issuing commands toWO 2019/089000PCT/US2017/059269 13the NVDIMMs of the target computer via a NVDIMM device driver of the target computer (by teaching that the management application stores the updated configuration information in the management partition 2 (i.e. to apply the NVDIMM configuration information) using the NVM Driver, which uses the mailbox interface (i.e. using the mailbox interface commands) [0056-0059] [0063] [Fig. 4A]).
Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kirvan-1 in view of Kirvan-2 in further view of Khurja in further view of US Patent Application Pub. No. US 2011/0214112 A1 (Vidal).
Regarding claim 13: 
The method claim 11 is made obvious by Kirvan-1 in view of Kirvan-2 in further view of Khurja. 
Kirvan-1 in view of Kirvan-2 in further view of Khurja do not explicitly disclose, but Vidal teaches,  informing a user of the target computer that the NVDIMM configuration profile cannot be applied in response to determining that the NVDIMM configuration profile is not applicable to NVDIMMs installed on the target computer (by teaching that a package manager can be used to provide a user with a set of package update options display via a user interface to select various configurations and other management activities [0015]. A notification tool can then be used to monitor package installation activity (i.e. like the update of the configuration information for the NVDIMM) and generate predictive/and or post-installation reports and notifications regarding the compatibility of update activities conducted on a client [0015]. By examining prospective updates, before or after the download activity, a user can be apprised of potential faults or other conditions that might be caused by potential or actual update activity [0015]. These notifications can be delivered at a time when the user may have the greatest chance of intervening and reviewing the settings and other resources to correct the notified conditions [0015]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the c1laimed invention to have modified the detection of the incompatible NVDIMM configuration information disclosed by Kirvan-1 in view of Kirvan-2 in further view of Khurja to include a notification to a user at a graphical user interface as taught by Vidal
One of ordinary skill in the art would have been motivated to make this modification because notifying a user would allow them to intervene and correct the notified conditions, as taught by Vidal in [0015]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0091120 A1 (Gopal) – [0030] Discloses the use of a mailbox interface, which uses commands to communicate with a DIMM through the mailbox interface. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404.  The examiner can normally be reached on Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139     

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139